Denied and Opinion Filed September 23, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-20-00728-CV

                       IN RE JAY SANDON COOPER, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                         Opinion by Justice Pedersen, III
      Before the Court is relator’s September 21, 2020 amended petition for writ

of mandamus challenging the Administrative Law Judge’s order denying relator, a

vexatious litigant, permission to file litigation. Entitlement to mandamus relief

requires relator to show both that the Administrative Law Judge has clearly abused

her discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing

the petition and mandamus record, we conclude relator has failed to show a clear

abuse of discretion.
      Accordingly, we deny relator’s amended petition for writ of mandamus.



See TEX. R. APP. P. 52.8(a).




                                            /Bill Pedersen, III//
200728f.p05                                 BILL PEDERSEN, III
                                            JUSTICE




                                      –2–